Case 19-34054-sgj11 Doc 1283 Filed 10/23/20                     Entered 10/23/20 19:16:26               Page 1 of 43




 Matthew A. Clemente (admitted pro hac vice)
 Dennis M. Twomey (admitted pro hac vice)
 Alyssa Russell (admitted pro hac vice)
 Sidley Austin LLP
 One South Dearborn Street
 Chicago, Illinois 60603
 Telephone: (312) 853-7000
 Facsimile: (312) 853-7036

 Penny P. Reid
 Paige Holden Montgomery
 Juliana L. Hoffman
 Sidley Austin LLP
 2021 McKinney Avenue
 Suite 2000
 Dallas, Texas 74201
 Telephone: (214) 981-3300
 Facsimile: (214) 981-3400


                         IN THE UNITED STATES BANKRUPTCY COURT
                             FOR NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION


     In re:                                                           Chapter 11

     HIGHLAND CAPITAL MANAGEMENT, L.P.1                               Case No. 19-34054 (SGJ)

                    Debtors.

                                                                       Objection Deadline: November 13, 2020 @ 5:00 p.m.
                                                                           (CT) Hearing Date: Scheduled only if necessary



       SUMMARY COVER SHEET FOR THE ELEVENTH MONTHLY APPLICATION
         OF SIDLEY AUSTIN LLP FOR ALLOWANCE OF COMPENSATION AND
              REIMBURSEMENT OF EXPENSES FOR THE PERIOD FROM
            SEPTEMBER 1, 2020 TO AND INCLUDING SEPTEMBER 30, 2020




 1
   The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
 for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



 261892278v.1
Case 19-34054-sgj11 Doc 1283 Filed 10/23/20                   Entered 10/23/20 19:16:26            Page 2 of 43




  Name of Applicant:                                        Sidley Austin LLP
  Authorized to Provide Professional Services               Official Committee of Unsecured Creditors of
  to:                                                       Highland Capital Management, LP
  Date of Retention:                                        October 29, 2019 by Order entered January 9,
                                                            2020
  Period for which Compensation and                         September 1, 2020 – September 30, 2020
  Reimbursement is Sought:
  Amount of Compensation Sought as Actual,                  $356,889.96 (80% of $446,112.45)
  Reasonable and Necessary:
  Amount of Expense Reimbursement Sought                    $2,204.73
  as Actual, Reasonable and Necessary:



 This is a:        ☒ monthly              ☐ interim             ☐ final application.

 This is Sidley’s ninth monthly fee application.



                            PRIOR MONTHLY APPLICATIONS FILED

                                   Requested                     Approved                 Outstanding
     Date
    Filed;       Period
                               Fees        Expenses           Fees      Expenses        Fees        Expenses
    Docket      Covered
     No.
   1/10/20;     10/29/19-
                            $993,818.70   $10,247.88    $993,818.70     $10,247.88      $0.00        $0.00
   #343         11/30/19

   1/31/20;     12/1/19-
                            $878,331.60   $30,406.08    $878,331.60     $30,406.08      $0.00        $0.00
   #420         12/31/19

   3/4/20;      1/1/20-
                            $711,364.50   $12,673.30    $711,364.50     $12,673.30      $0.00        $0.00
   #501         1/31/20

   3/20/20;     2/1/20-
                            $571,444.65    $2,927.21    $571,444.65     $2,927.21       $0.00        $0.00
   #542         2/29/20

   4/20/20;     3/1/20-
                            $596,045.25   $14,406.39    $476,836.20     $14,406.39   $119,209.05     $0.00
   #594         3/31/20

   5/19/20;     4/1/20-
                            $548,274.15    $5,765.07    $438,619.32     $5,765.07    $109,654.83     $0.00
   #639         4/30/20

   6/22/20;     5/1/20 –
                            $429,530.85    $2,758.75    $343,624.68     $2,758.75    $85,906.17      $0.00
   #767         5/31/20




                                                       ii
 261892278v.1
Case 19-34054-sgj11 Doc 1283 Filed 10/23/20                        Entered 10/23/20 19:16:26             Page 3 of 43




                                     Requested                       Approved                      Outstanding
     Date
    Filed;          Period
                                 Fees        Expenses            Fees        Expenses          Fees        Expenses
    Docket         Covered
     No.
   7/20/20;       6/1/20 –
                              $617,236.20    $5,759.29      $493,788.96      $5,759.29     $123,447.24      $0.00
   #877           6/30/20

   8/19/20;       7/1/20 –
                              $663,867.90   $10,470.96      $531,094.32     $10,470.96     $174,880.61      $0.00
   #969           7/31/20

   9/19/20;       8/1/20 –
                              $584,416.35    $2,448.22      $467,533.08      $2,448.22     $584,416.35    $2,448.22
   #1074          8/31/20



                              SUMMARY OF TOTAL FEES AND HOURS
                             BY ATTORNEYS AND PARAPROFESSIONALS

                                                       Year of
                                                                          Hourly         Total
                                   Position          Admission                                           Total
                Name                                                      Billing        Hours
                               Area of Expertise     / Years of                                       Compensation
                                                                           Rate          Billed2
                                                     Experience
  Suresh T. Advani            Partner                   1992                $1,525           .80            $1,220.00
                              Tax
  Matthew A. Clemente         Partner                     1998              $1,275        123.00          $156,825.00
                              Restructuring
  Paige H. Montgomery         Partner                     2002              $1,050         61.80           $64,890.00
                              Litigation
  Andrew F. O’Neill           Partner                     2005              $1,100         42.80           $47,080.00
                              Restructuring
  Penny R. Reid               Partner                     1989              $1,325         16.40           $21,730.00
                              Litigation
  Simon M. Saddleton          Partner                     2008              $1,025          4.50            $4,612.50
                              Investment Funds
  Dennis M. Twomey            Partner                     2000              $1,275         10.80           $13,770.00
                              Restructuring
  Chuck Daly                  Counsel                     2002               $985            .60             $591.00
                              Investment Funds
  Mustafa Abdul-Jabbar        Associate                   2016               $840            .70             $588.00
                              Litigation
  Elliot A. Bromagen          Associate                   2017               $775          82.10           $63,627.50
                              Restructuring
  Patrick G. Foley            Associate                   2013               $955          40.40           $38,582.00
                              Litigation
  Trevor M. Grayeb            Associate                  Pending             $550           4.70            $2,585.00
                              Restructuring
  Juliana Hoffman             Associate                   2017               $540           5.20            $3,510.00
                              Restructuring



 2
   Sidley charged the Debtor for only 50% of non-working travel time. Such reductions are reflected in the figures in
 this column.


                                                           iii
 261892278v.1
Case 19-34054-sgj11 Doc 1283 Filed 10/23/20                        Entered 10/23/20 19:16:26         Page 4 of 43




                                                        Year of
                                                                        Hourly        Total
                                     Position         Admission                                      Total
                Name                                                    Billing       Hours
                                 Area of Expertise    / Years of                                  Compensation
                                                                         Rate         Billed2
                                                      Experience
     Chandler M. Rognes          Associate               2019               $675          26.60        $15,162.00
                                 Litigation
     Alyssa Russell              Associate                2015              $885          48.30        $42,745.50
                                 Restructuring
     Nancy P. Cade               Paralegal              30 years            $390           3.20         $1,248.00
                                 Litigation
     David J. Lutes              Paralegal              34 years            $460          35.40        $16,284.00
                                 Restructuring
     Danielle Griffith           Librarian              3 years             $225           2.80           $630.00
                                 Research Analyst
                                                                           Total       510.10         $495,680.50

                                                                             10% Discount              $49,568.05

                                                                               Grand Total            $446,112.45

                                                                              Blended Rate                $874.56




                 STATEMENT OF FEES AND EXPENSES BY PROJECT CATEGORY

                          Task Description                             Total Hours                Total Fees

     002 – Asset Disposition                                                           .20                $177.00
     005 – Committee Meetings                                                        29.50             $28,886.50
     006 – Business Operations                                                        7.40              $8,373.00
     007 – Case Administration                                                       34.40             $34,238.50
     008 – Claims Administration and Objections                                      33.00             $36,035.00
     009 – Corporate Governance and Board Matters                                     1.00                $924.00
     012 – Fee Applications                                                          36.10             $17,671.00
     014 – Litigation                                                              189.80             $186,360.50
     015 – Plan and Disclosure Statement                                           170.90             $172,948.00
     016 – Non-Working Travel3                                                        0.00                     $0.00
     021 - Tax                                                                         .80              $1,220.00
     024 – Creditor Communications                                                    7.00              $8,847.00
     TOTAL                                                                         510.10             $495,680.50



 3
     As noted above, Sidley charged the Debtor for only 50% of non-working travel time.


                                                          iv
 261892278v.1
Case 19-34054-sgj11 Doc 1283 Filed 10/23/20                   Entered 10/23/20 19:16:26   Page 5 of 43




                                          EXPENSE SUMMARY

                                     Category                                        Amount
  Copying                                                                                      $127.02
  Court Fees                                                                                   $100.00
  Delivery Services/Messenger                                                                    $89.36
  Litigation Support Vendors                                                                   $939.50
  On-line Research Services (Westlaw, Lexis, Pacer and related services)                       $374.09
  Postage                                                                                         $1.60
  Telephone                                                                                    $205.86
  Trial Transcripts                                                                            $367.30
  TOTAL:                                                                                      $2,204.73




                                                         v
 261892278v.1
Case 19-34054-sgj11 Doc 1283 Filed 10/23/20                     Entered 10/23/20 19:16:26               Page 6 of 43




                          IN THE UNITED STATES BANKRUPTCY COURT
                              FOR NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION


     In re:                                                           Chapter 11

     HIGHLAND CAPITAL MANAGEMENT, L.P.1                               Case No. 19-34054 (SGJ)

                      Debtors.



         ELEVENTH MONTHLY APPLICATION OF SIDLEY AUSTIN LLP FOR
     ALLOWANCE OF COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR
       THE PERIOD FROM SEPTEMBER 1, 2020 THROUGH SEPTEMBER 30, 2020

              Pursuant to sections 330 and 331 of title 11 of the United States Code (the “Bankruptcy

 Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), Rule

 2016-1 of the Local Bankruptcy Rules of the United States Bankruptcy Court for the Northern

 District of Texas (the “Local Rules”), and the Delaware Court’s Order Establishing Procedures

 for Interim Compensation and Reimbursement of Expenses of Professionals, entered on November

 14, 2019 [Docket No. 136] (the “Interim Compensation Procedures Order”), Sidley Austin LLP

 (“Sidley”), attorneys for the Official Committee of Unsecured Creditors (the “Committee”) in the

 above-captioned chapter 11 case (the “Chapter 11 Case”), hereby files this eleventh monthly

 application (this “Application”) for (a) interim allowance and payment of compensation for

 professional services to the Committee during the period from September 1, 2020 to and including

 September 30, 2020 (the “Fee Period”) in the amount of $356,889.96, representing 80% of the

 $446,112.45 of fees incurred by Sidley for professional services to the Committee during the Fee

 Period and (b) reimbursement of 100% of the actual and necessary expenses incurred by Sidley



 1
   The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
 for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



 261892278v.1
Case 19-34054-sgj11 Doc 1283 Filed 10/23/20            Entered 10/23/20 19:16:26       Page 7 of 43




 during the Fee Period in connection with such services in the amount of $2,204.73. In support of

 this Application, Sidley respectfully represents as follows:

                                         BACKGROUND

           1.   On October 16, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for

 relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the

 District of Delaware (the “Delaware Court”). The Debtor has continued in possession of its

 properties and has continued to operate and manage its business as a debtor in possession pursuant

 to sections 1107(a) and 1108 of the Bankruptcy Code.

           2.   On October 29, 2019, the United States Trustee for the District of Delaware (the

 “U.S. Trustee”) filed its Notice of Appointment of Committee of Unsecured Creditors [Docket No.

 65].

           3.   On November 14, 2019, the Delaware Court signed the Interim Compensation

 Procedures Order, authorizing certain professionals and members of any official committee

 (“Professionals”) to submit monthly applications for interim compensation and reimbursement for

 expenses, pursuant to procedures specified therein. The Interim Compensation Procedures Order

 provides, among other things, that a Professional may submit monthly fee applications. If no

 objections are made within twenty-one (21) days after service of the monthly fee application the

 Debtor is authorized to pay the Professional eighty percent (80%) of the requested fees and one

 hundred percent (100%) of the requested expenses. Beginning with the period ending December

 31, 2019 and at three-month intervals or such other intervals convenient to the Court, each

 Professional shall file and serve an interim application for allowance of the amounts sought in its

 monthly fee applications for that period. All fees and expenses paid are on an interim basis until

 final allowance by the Court.



                                                  2
 261892278v.1
Case 19-34054-sgj11 Doc 1283 Filed 10/23/20           Entered 10/23/20 19:16:26        Page 8 of 43




           4.   On December 4, 2019, the Delaware Court entered an order transferring venue of

 this case from the District of Delaware to the Northern District of Texas [Docket No. 1084].

           5.   The Committee retained Sidley as its bankruptcy counsel, nunc pro tunc, to October

 29, 2019, pursuant to the Order Authorizing the Retention and Employment of Sidley Austin LLP

 as Counsel to the Official Committee of Unsecured Creditors, Nunc Pro Tunc to October 29, 2019

 [Docket No. 334] (the “Retention Order”). The Retention Order authorizes the Committee to

 compensate and reimburse Sidley in accordance with the terms and conditions set forth in the

 Committee’s application to retain Sidley, subject to Sidley’s application to the Court.


                           SUMMARY OF SERVICES RENDERED

           6.   Attached hereto as Exhibit A is a detailed statement of Sidley’s hours expended

 and fees incurred during the Fee Period. Sidley attorneys and paraprofessionals expended a total

 of 510.10 hours in connection with the Chapter 11 Case during the Fee Period. All services for

 which Sidley is requesting compensation were performed for or on behalf of the Committee. The

 services rendered by Sidley during the Fee Period are grouped into the categories set forth in

 Exhibit A and in the summary cover sheets prefixed to this Application. The attorneys and

 paraprofessionals who provided services to the Committee during the Fee Period are also identified

 in Exhibit A and in the summary cover sheets.

                           ACTUAL AND NECESSARY EXPENSES

           7.   Attached hereto as Exhibit B is a detailed statement of Sidley’s out-of-pocket

 expenses incurred during the Fee Period, totaling $2,204.73. These expenses include, but are not

 limited to, reprographics services, court fees, and out-of-town travel expenses.




                                                  3
 261892278v.1
Case 19-34054-sgj11 Doc 1283 Filed 10/23/20             Entered 10/23/20 19:16:26       Page 9 of 43




                                  VALUATION OF SERVICES

           8.    As noted above, the amount of time spent by each Sidley attorney and

 paraprofessional providing services to the Committee during the Fee Period is set forth in the

 summary attached hereto as Exhibit A. The rates reflected on Exhibit A are Sidley’s customary

 hourly rates for work of this character. The reasonable value of the services rendered by Sidley

 for the Fee Period as attorneys to the Committee in this Chapter 11 Case is $495,680.50. Sidley

 has agreed to apply a 10% discount to its hourly fees in this Chapter 11 Case. Such discount has

 been applied to the fees Sidley incurred during the Fee Period, thereby reducing the total fees

 sought by Sidley pursuant to this Application to $446,112.45.

           9.    In accordance with the factors enumerated in section 330 of the Bankruptcy Code,

 the fees requested are fair and reasonable given (a) the complexity of this Chapter 11 Case, (b) the

 time expended, (c) the nature and extent of the services rendered, (d) the value of such services,

 and (e) the costs of comparable services other than in a case under this title.

           10.   Although every effort has been made to include all fees and expenses incurred

 during the Fee Period, some fees and expenses might not be included in this Application due to

 delays caused by accounting and processing during the Fee Period. Sidley reserves the right to

 make further application to this Court for allowance of such fees and expenses not included herein.

 Subsequent fee applications will be filed in accordance with the Bankruptcy Code, the Bankruptcy

 Rules, the Local Rules, and the Interim Compensation Procedures Order.

                            [Remainder of Page Intentionally Left Blank]




                                                   4
 261892278v.1
Case 19-34054-sgj11 Doc 1283 Filed 10/23/20           Entered 10/23/20 19:16:26      Page 10 of 43




            WHEREFORE, Sidley requests (a) interim allowance and payment of compensation for

  professional services to the Committee during the Fee Period in the amount of $446,112.45,

  representing 80% of the $356,889.96 of fees incurred by Sidley for professional services to the

  Committee during the Fee Period, and (b) reimbursement of 100% of the actual and necessary

  expenses incurred by Sidley during the Fee Period in connection with such services in the amount

  of $2,204.73, for a total interim award of $359,094.69.

  Dated: October 23, 2020                              Respectfully submitted,

                                                       SIDLEY AUSTIN

                                                       /s/ Juliana L. Hoffman
                                                      Matthew A. Clemente (admitted pro hac vice)
                                                      Dennis M. Twomey (admitted pro hac vice)
                                                      Alyssa Russell (admitted pro hac vice)
                                                      One South Dearborn Street
                                                      Chicago, Illinois 60603
                                                      Telephone: (312) 853-7000
                                                      Facsimile: (312) 853-7036

                                                      -and-

                                                      Penny P. Reid
                                                      Paige Holden Montgomery
                                                      Juliana L. Hoffman
                                                      2021 McKinney Avenue
                                                      Suite 2000
                                                      Dallas, Texas 74201
                                                      Telephone: (214) 981-3300
                                                      Facsimile: (214) 981-3400

                                                      Counsel For the Official Committee of
                                                      Unsecured Creditors




                                                  5
  261892278v.1
Case 19-34054-sgj11 Doc 1283 Filed 10/23/20             Entered 10/23/20 19:16:26        Page 11 of 43




                         CERTIFICATION OF MATTHEW A. CLEMENTE

  Matthew A. Clemente, after being duly sworn according to law, deposes and says:

            1.     I am a partner of the applicant firm, Sidley Austin LLP (“Sidley”). I make this

  certification in accordance with Appendix F of the Local Bankruptcy Rules of the United States

  Bankruptcy Court for the Northern District of Texas (“Appendix F”) regarding the contents of

  applications for compensation and expenses.

            2.     I have read the Eleventh Monthly Application of Sidley Austin LLP for

  Compensation and for Reimbursement of Expenses for the Period from September 1, 2020 through

  September 30, 2020 (the “Application”).

            3.     Pursuant to section I.G of Appendix F, I hereby certify to the best of my knowledge,

  information and belief, formed after reasonable inquiry, that (a) the compensation and expense

  reimbursement sought by Sidley is in conformity with Appendix F, except as specifically noted in

  the Application, and (b) the compensation and expense reimbursement requested by Sidley are

  billed at rates in accordance with practices no less favorable than those customarily employed by

  the applicant and generally accepted by the applicant’s clients.

            4.     I have reviewed the requirements of the Guidelines for Reviewing Applications for

  Compensation and Reimbursement of Expenses by Attorneys in Large Chapter 11 Cases, effective

  November 1, 2013 (the “Guidelines”) and I believe that the Application complies with the

  Guidelines.

            5.     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

  is true and correct.

            Executed on this 23rd day of October, 2020 at Chicago, Illinois.

                                                      /s/ Matthew A. Clemente
                                                      Matthew A. Clemente



  261892278v.1
Case 19-34054-sgj11 Doc 1283 Filed 10/23/20              Entered 10/23/20 19:16:26      Page 12 of 43




                                     CERTIFICATE OF SERVICE

           I, Juliana L. Hoffman, hereby certify that on the 23rd day of October 2020, a true

   and correct copy of the foregoing Eleventh Monthly Application of Sidley Austin LLP for

   Allowance of Compensation and Reimbursement of Expenses for the Period From September 1,

   2020 to and Including September 30, 2020, was sent via electronic mail via the Court’s ECF

   system to all parties authorized to receive electronic notice in this case.




                                                   /s/ Juliana L. Hoffman
                                                   Juliana L. Hoffman
                                                   SIDLEY AUSTIN LLP

                                                   Counsel for the Official Committee
                                                   of Unsecured Creditors
Case 19-34054-sgj11 Doc 1283 Filed 10/23/20   Entered 10/23/20 19:16:26   Page 13 of 43




                                      Exhibit A

                                   Fees Statement
       Case 19-34054-sgj11 Doc 1283 Filed 10/23/20      Entered 10/23/20 19:16:26             Page 14 of 43
 SIDLEY AUSTIN LLP


 Invoice Number: 40061913
 Official Committee of Unsecured

 Restructuring


                                         TASK DETAIL


Date                 Name              Narrative                                                              Hours
                                       02 Asset Disposition
09/30/20             A Russell         Communicate with party re interest in estate assets.                     .20
                                                                                        Task Subtotal           .20
                                       05 Committee Meetings
09/01/20             A Russell         Attend weekly Committee meeting.                                         .50
09/01/20             TM Grayeb         Take minutes for UCC weekly meeting.                                     .50
09/01/20             TM Grayeb         Revise and format past UCC weekly meeting minutes.                       .80
09/01/20             PH Montgomery     Attend weekly UCC meeting                                                .50
09/01/20             MA Clemente       Participate in committee meeting                                         .60
09/01/20             EA Bromagen       Weekly meeting with Committee re various issues                          .50
09/03/20             TM Grayeb         Revise and format past UCC weekly meeting minutes.                      3.30
09/09/20             A Russell         Attend weekly Committee meeting.                                         .60
09/09/20             MA Clemente       Participate in committee meeting including continued call with          1.00
                                       members and team regarding same
09/09/20             DM Twomey         Weekly conference call with UCC/advisors regarding                       .60
                                       mediation, plan and other case issues
09/09/20             AF O'Neill        Call with committee and with M. Clemente                                1.00
09/09/20             PP Reid           Participate in UCC weekly call                                           .60
09/09/20             PH Montgomery     Weekly call with UCC regarding status of proceedings                     .60
09/09/20             EA Bromagen       Call with Committee and professionals re various issues (.6);            .70
                                       emails with M. Clemente and Committee re agenda for same
                                       (.1)
09/14/20             MA Clemente       Detailed email with Committee re: various issues                         .50
09/15/20             MA Clemente       Post mediation meeting with committee                                    .50
09/23/20             A Russell         Telephone conference with Sidley, FTI, and Committee re                 1.20
                                       current case issues (1.1); review materials and Sidley and FTI
                                       team emails for same (.1)
09/23/20             MA Clemente       Call with the committee                                                 1.10
09/23/20             EA Bromagen       Emails re agenda for Committee call (.3); call with Committee           1.40
                                       and professionals (1.1)
09/23/20             PP Reid           Participate in UCC call                                                 1.10
       Case 19-34054-sgj11 Doc 1283 Filed 10/23/20       Entered 10/23/20 19:16:26         Page 15 of 43
 SIDLEY AUSTIN LLP


 Invoice Number: 40061913
 Official Committee of Unsecured

 Restructuring

Date                 Name              Narrative                                                           Hours
09/23/20             PH Montgomery     Weekly call with UCC regarding case updates                          1.10
09/23/20             CM Rognes         Attend UCC call                                                      1.10
09/23/20             DM Twomey         Weekly conference call with UCC, advisors regarding case             1.10
                                       issues
09/23/20             AF O'Neill        Attend call with Committee regarding plan issues and next            1.10
                                       steps
09/30/20             A Russell         Attend weekly Committee meeting.                                      .50
09/30/20             MA Clemente       Call with the Committee and the board (.8); participate in           1.30
                                       committee meeting (.5)
09/30/20             EA Bromagen       Call with Committee and Board (.8); call with Committee and          1.30
                                       Committee professionals (.5)
09/30/20             DM Twomey         Weekly conference call with UCC, Board, advisors regarding           1.30
                                       case issues (.80); weekly conference call with UCC/advisors
                                       regarding case issues (.50)
09/30/20             AF O'Neill        Attend committee call with advisors regarding case issues             .50
09/30/20             PG Foley          Attend call with UCC, board, advisors regarding case issues          1.30
                                       (.8); attend weekly committee meeting regarding case issues
                                       (.5)
09/30/20             PH Montgomery     Attend board call with committee and advisors                         .80
09/30/20             PH Montgomery     Call with committee regarding outstanding issues                      .50
                                                                                        Task Subtotal      29.50
                                       06 Business Operations
09/03/20             MA Clemente       Call with J. Seery re: various issues                                 .50
09/14/20             MA Clemente       Analysis of updated distributable value from FTI                      .40
09/17/20             MA Clemente       Analysis of Debtor plan presented during mediation (.6); confer       .90
                                       with A. O'Neill regarding same (.3)
09/22/20             MA Clemente       Participate in call with the Board                                    .50
09/22/20             EA Bromagen       Call with Board and Committee                                         .50
09/23/20             MA Clemente       Call with J. Seery re: various issues                                 .50
09/24/20             A Russell         Review, analyze proposed transaction under protocols (.3);            .50
                                       correspond with Sidley and FTI teams re same (.2)
09/24/20             MA Clemente       Analysis of SSPI notice and related email (.5); email with E.         .60
                                       Bromagen re; SSPI (.1)
09/24/20             EA Bromagen       Emails with M. Clemente and FTI re proposed transaction               .20
09/24/20             EA Bromagen       Analysis of proposed transaction issues including emails with         .50
       Case 19-34054-sgj11 Doc 1283 Filed 10/23/20      Entered 10/23/20 19:16:26            Page 16 of 43
 SIDLEY AUSTIN LLP


 Invoice Number: 40061913
 Official Committee of Unsecured

 Restructuring

Date                 Name              Narrative                                                             Hours
                                       FTI team and M. Clemente re same
09/25/20             MA Clemente       Address issues regarding SSP transaction (.4); analysis of FTI         1.00
                                       responses (.3); emails with E. Bromagen re: SSP (.3)
09/25/20             EA Bromagen       Emails with FTI re proposed transaction issues                          .30
09/29/20             A Russell         Review, analyze updates and analyses re proposed pending                .30
                                       transaction.
09/30/20             MA Clemente       Review SSP transaction materials (.4); call with J. Seery re:           .70
                                       various issues (.3)
                                                                                         Task Subtotal        7.40
                                       07 Case Administration
09/01/20             MA Clemente       Prepare for committee meeting (1.1); email with E. Bromagen            1.20
                                       re: committee call follow up (.1)
09/08/20             J Hoffman         Confer with H. Young re: case deadlines                                 .10
09/08/20             MA Clemente       Detailed email to FTI and Sidley team re: issues and committee          .40
                                       call
09/09/20             CM Rognes         Attend weekly pre-UCC call with Sidley and FTI                          .40
09/09/20             A Russell         Telephone conference with Sidley and FTI teams to prepare for           .50
                                       Committee meeting.
09/09/20             MA Clemente       Team call with FTI (.5); prepare for committee meeting (1.5);          3.20
                                       call with J. Seery re: various issues (.5); analysis of committee
                                       issues regarding settlements (.6); email with E. Bromagen re:
                                       agenda (.1)
09/09/20             AF O'Neill        Review agenda for calls and consider status of trust agreement          .80
                                       and next steps (.3); call with FTI prior to committee call (.5)
09/09/20             EA Bromagen       Call with FTI and Sidley team pre weekly Committee call                 .50
09/10/20             J Hoffman         Complete transcript request form                                        .20
09/10/20             MA Clemente       Emails with Pomerantz re: mediation schedule                            .20
09/11/20             DJ Lutes          Review administrative tasks, status and next steps including            .50
                                       excel report for invoices (.3); call with M. Byrne regarding
                                       same (.2)
09/11/20             J Hoffman         Prepare second transcript request to accommodate clerk's                .10
                                       timing
09/11/20             MA Clemente       Review timing and scheduling of DS and plan confirmation                .30
09/13/20             J Hoffman         Correspondence with K. Rehling re: transcript payments (0.1);           .20
                                       review transcript for accuracy (0.1)
09/14/20             A Russell         Telephone conference with Sidley and FTI teams re current               .80
       Case 19-34054-sgj11 Doc 1283 Filed 10/23/20       Entered 10/23/20 19:16:26            Page 17 of 43
 SIDLEY AUSTIN LLP


 Invoice Number: 40061913
 Official Committee of Unsecured

 Restructuring

Date                 Name              Narrative                                                              Hours
                                       case issues (in part)
09/14/20             MA Clemente       Call with FTI team re: various issues (1.0); call with E.               1.30
                                       Bromagen re: various issues (.3)
09/14/20             EA Bromagen       Call with Sidley and FTI teams re various issues (1.0); call            1.30
                                       with M. Clemente re various issues (.3)
09/14/20             DM Twomey         Weekly conference call (in part) with FTI/Sidley team                    .90
                                       regarding case issues
09/15/20             EA Bromagen       Call with G. Demo re various issues                                      .50
09/16/20             MA Clemente       Team call with FTI re: various issues (.5); prepare for team call        .80
                                       (.3)
09/16/20             EA Bromagen       Call with Sidley and FTI teams re various issues (.5); call with         .60
                                       G Demo re various issues (0.1)
09/17/20             J Hoffman         Draft schedule of matters to be heard (0.3); review pending              .50
                                       timelines and motions (0.2)
09/17/20             MA Clemente       Prepare for hearing (.8); call with E. Bromagen re: hearing (.1)         .90
09/18/20             EA Bromagen       Discuss various issues with G. Demo                                      .20
09/19/20             DJ Lutes          Research docket for monthly materials (.2); emails with J.               .50
                                       Hoffman regarding status (.1); prepare electronic files for
                                       Sidley team (.2)
09/20/20             MA Clemente       Email with E. Bromagen re: oversight board                               .10
09/21/20             A Russell         Telephone conference with Sidley and FTI teams re current                .80
                                       case issues.
09/21/20             MA Clemente       Team call with FTI re: various issues (.8); review agenda for           1.10
                                       call (.1); emails with J. Pomerantz re: call with the board (.2)
09/21/20             EA Bromagen       Call with FTI and Sidley team re various issues (.8); emails            1.10
                                       with G. Demo re various issues (.3)
09/22/20             MA Clemente       Sidley team email re: update on plan issues (.2); call with D.           .50
                                       Twomey re: strategy (.3)
09/22/20             EA Bromagen       Emails with E. Cheng re filings (.2); emails with P.                     .30
                                       Montgomery re discovery issues (.1)
09/23/20             DJ Lutes          Prepare interim fee application materials (.4); prepare                 1.00
                                       electronic files from docket for Sidley team (.3); review order
                                       and update materials regarding same (.3)
09/23/20             CM Rognes         Draft meeting minutes                                                   1.00
09/23/20             CM Rognes         Attend pre-UCC call (in part) with Sidley and FTI                        .40
09/23/20             A Russell         Telephone conference with Sidley and FTI teams to prepare for            .50
                                       Committee meeting.
       Case 19-34054-sgj11 Doc 1283 Filed 10/23/20      Entered 10/23/20 19:16:26            Page 18 of 43
 SIDLEY AUSTIN LLP


 Invoice Number: 40061913
 Official Committee of Unsecured

 Restructuring

Date                 Name              Narrative                                                             Hours
09/23/20             MA Clemente       Draft agenda for committee call (.5); prepare for committee            1.50
                                       call (1.0)
09/23/20             MA Clemente       Email with E. Bromagen re: plan (.1); call with FTI re: prepare         .60
                                       for committee meeting (.5)
09/23/20             EA Bromagen       Pre-UCC call with FTI and Sidley teams                                  .50
09/24/20             J Hoffman         Complete transcript request form (0.1); correspondence with             .20
                                       service regarding same (0.1)
09/24/20             MA Clemente       Call with E. Bromagen re: various issues                                .30
09/24/20             EA Bromagen       Discuss various issues with M. Clemente                                 .30
09/25/20             A Russell         Draft internal work plan re plan and claim work streams (1.3);         1.50
                                       correspond with Sidley team re same (.2).
09/25/20             DM Twomey         Emails with team regarding workstreams, trust agreement,                .30
                                       retained causes of action
09/25/20             J Hoffman         Correspondence with court re: transcripts                               .10
09/25/20             MA Clemente       Email to team regarding work streams                                    .30
09/27/20             EA Bromagen       Emails with Committee members and Pachulski re scheduling               .30
                                       of Board meeting with Committee
09/28/20             DJ Lutes          Review deadlines, timing and emails from Sidley team (.1);              .30
                                       calendar deadlines and organize electronic files for Sidley team
                                       (.2)
09/28/20             DM Twomey         Weekly call (in part) with FTI/Sidley regarding plan and other          .30
                                       case issues
09/28/20             A Russell         Telephone conference with Sidley and FTI teams re current              1.10
                                       case issues (.8); correspond with Sidley team re work plan (.3).
09/28/20             J Hoffman         Review docket for important case deadlines (0.1);                       .20
                                       correspondence with Sidley team re: same (0.1)
09/28/20             MA Clemente       Team call with FTI re: various issues                                   .80
09/28/20             EA Bromagen       Call with Sidley and FTI teams re various issues                        .80
09/29/20             EA Bromagen       Correspond with M. Clemente regarding various issues                    .30
09/30/20             MA Clemente       Prepare for committee calls                                            1.00
                                                                                          Task Subtotal      34.40
                                       08 Claims Administration and Objections
09/01/20             A Russell         Review new claim objection filings.                                     .10
09/01/20             EA Bromagen       Draft email to FTI team re future workstreams re potential              .70
                                       Debtor claims
       Case 19-34054-sgj11 Doc 1283 Filed 10/23/20      Entered 10/23/20 19:16:26            Page 19 of 43
 SIDLEY AUSTIN LLP


 Invoice Number: 40061913
 Official Committee of Unsecured

 Restructuring

Date                 Name              Narrative                                                             Hours
09/02/20             MA Clemente       Analysis of IFA claims (.4); analysis of composition of                3.00
                                       convenience class, structure and voting (.9); read FTI Hunter
                                       Mountain analysis (.8) prepare strategy regarding insider
                                       claims (.9)
09/02/20             EA Bromagen       Discuss analysis of potential claims with E. Cheng (.5); analyze       1.30
                                       and correspond same with M. Clemente (.2); consider same
                                       analysis and emails with E. Cheng re same (.6)
09/03/20             MA Clemente       Review updated claims chart (.3); analysis of claim objection          2.10
                                       strategy (.9); analysis of Hunter Mountain issues (.9)
09/03/20             EA Bromagen       Analysis of potential claims with C. Tully, M. Clemente, and           1.30
                                       E. Cheng (.8); review of same (.5)
09/04/20             MA Clemente       Analysis of Daugherty claims and related objection (.5);               1.40
                                       analysis of tax arguments on other claims (.9)
09/08/20             MA Clemente       Analysis of claim objection/filed claim reconciliation (.4);           1.50
                                       assess strategies for insider claims (.6); analysis of information
                                       from P. Daugherty (.5)
09/09/20             MA Clemente       Review Acis settlement                                                  .50
09/09/20             DM Twomey         Analyze internal emails regarding Acis claim settlement (.20);          .30
                                       correspond with M. Clemente regarding same, related
                                       mediation issues (.10)
09/09/20             EA Bromagen       Review draft claim settlement for Acis claims                           .30
09/11/20             A Russell         Review, analyze Harbour response to claim objection.                    .30
09/14/20             MA Clemente       Analysis of emails from P. Daugherty re: Harborvest (.4);              1.30
                                       analysis of Harborvest materials (.9)
09/14/20             EA Bromagen       Emails with FTI and Sidley teams re Harbourvest claims (.2);           1.10
                                       review of Harbourvest reply to objection (.9)
09/15/20             MA Clemente       Analysis of FTI distributable value (.5); call with FTI re:             .80
                                       distributable value analysis (.3)
09/15/20             EA Bromagen       Review of Harbourvest reply (.4) ; emails with Sidley and FTI          2.40
                                       team re same (.2); emails with M. Clemente re same (.3);
                                       review of claims detail and analyze classification (1.5)
09/16/20             MA Clemente       Analysis of Harborvest claim                                           3.00
09/16/20             EA Bromagen       Review supporting documentation for Harbourvest claims (.5);            .60
                                       email to M. Clemente re same (.1)
09/17/20             MA Clemente       Analysis of HarborVest materials                                       1.10
09/18/20             MA Clemente       Analysis of Harborvest issues                                          1.10
09/21/20             EA Bromagen       Further review of Harbourvest claims and email to Sidley team           .60
                                       re same
       Case 19-34054-sgj11 Doc 1283 Filed 10/23/20      Entered 10/23/20 19:16:26           Page 20 of 43
 SIDLEY AUSTIN LLP


 Invoice Number: 40061913
 Official Committee of Unsecured

 Restructuring

Date                 Name              Narrative                                                            Hours
09/22/20             MA Clemente       Analysis of Harborvest (.8); review claims waterfall (.3)             1.10
09/23/20             MA Clemente       Study claim reallocation from FTI (.4); responsive email to FTI        .50
                                       (.1)
09/25/20             A Russell         Correspond with Sidley team re HarbourVest claim.                      .20
09/25/20             MA Clemente       Review 9019 papers                                                    1.10
09/28/20             MA Clemente       Analysis of HarborVest claims and strategy                            1.00
09/28/20             EA Bromagen       Discuss claims analysis and convenience class treatment with           .30
                                       E. Cheng
09/29/20             A Russell         Correspond with Sidley and FTI teams re claim analyses.                .40
09/29/20             EA Bromagen       Discuss Harbourvest claim with G. Demo (.3); review                   1.20
                                       harbourvest documents and email summary of Debtor position
                                       to Sidley team (.5); review of FTI claims analysis and emails
                                       with Sidley team and E. Cheng re same (.4)
09/30/20             MA Clemente       Analysis of FTI proposals on convenience class (.5); call with         .90
                                       E. Bromagen re: FTI analysis (.4)
09/30/20             EA Bromagen       Review and comment on claims analysis (.6); call with M.              1.50
                                       Clemente regarding same (.4); emails and discussions with E.
                                       Cheng re same (0.5)
                                                                                         Task Subtotal      33.00
                                       09 Corporate Governance and Board Matters
09/18/20             MA Clemente       Email with J. Pomerantz re: call with the board                        .10
09/30/20             A Russell         Telephone conference with Sidley, FTI, Pachulski, DSI,                 .90
                                       Committee and Independent Directors re weekly Board updates
                                       (.8); review materials for same (.1)
                                                                                         Task Subtotal       1.00
                                       12 Fee Applications
09/01/20             DJ Lutes          Review August monthly materials and incoming Committee                 .30
                                       emails for status, timing and background
09/01/20             J Hoffman         Draft and file CNO for fee application                                 .30
09/02/20             DJ Lutes          Prepare monthly fee statement materials and exhibits including        1.70
                                       review for compliance regarding same
09/03/20             DJ Lutes          Prepare monthly fee application materials and exhibits (1.1);         3.40
                                       prepare interim fee application materials and spreadsheets
                                       (2.1); review incoming emails from Sidley team regarding
                                       pending items (.2)
09/04/20             DJ Lutes          Review monthly fee application materials for compliance (1.7);        2.30
                                       prepare interim fee application materials and spreadsheets (.3);
       Case 19-34054-sgj11 Doc 1283 Filed 10/23/20      Entered 10/23/20 19:16:26            Page 21 of 43
 SIDLEY AUSTIN LLP


 Invoice Number: 40061913
 Official Committee of Unsecured

 Restructuring

Date                 Name              Narrative                                                             Hours
                                       update electronic materials for Sidley team (.2); emails with M.
                                       Byrne regarding same (.1)
09/08/20             DJ Lutes          Prepare monthly fee application exhibits and materials                 6.80
                                       including review for compliance (6.7); emails with M. Byrne
                                       regarding same (.1)
09/09/20             DJ Lutes          Prepare monthly fee application exhibits and materials                 4.40
                                       including review for compliance (4.2); emails with M. Byrne
                                       regarding same (.1); emails to B. Guzina regarding materials,
                                       status and next steps (.1)
09/09/20             J Hoffman         Review, revise FTI monthly fee application (0.1);                       .60
                                       correspondence with FTI, Committee re: same (0.1); finalize
                                       and upload interim fee app order (0.4)
09/09/20             MA Clemente       Review team emails regarding interim fee apps                           .20
09/10/20             DJ Lutes          Emails and call with M. Byrne regarding monthly fee                    1.10
                                       application issues (.3); emails with P. Foley regarding privilege
                                       review (.2); prepare monthly materials for same (.3); call with
                                       B. Guzina regarding status (.1); prepare electronic files for
                                       Sidley team (.1); emails with J. Hoffman regarding CNO
                                       materials and updates (.1)
09/10/20             J Hoffman         Draft order for FTI Interim Fee application (0.3); review and           .60
                                       upload order (0.1); draft and file CNO (0.2)
09/11/20             J Hoffman         Finalize and file FTI monthly fee application                           .30
09/14/20             J Hoffman         Review pleadings in response to Court's inquiry re: fee                 .20
                                       applications (0.1); correspondence with Court re: fee
                                       application orders (0.1)
09/15/20             DJ Lutes          Email with P. Foley regarding privilege review (.1); email with         .30
                                       B. Guzina regarding status and deadlines (.1); review materials
                                       for same (.1)
09/16/20             DJ Lutes          Prepare fee statement exhibit (.3); revise August monthly fee          1.40
                                       application materials, declaration and exhibits (.5); emails with
                                       Sidley team regarding updates and timing (.3); emails with S.
                                       Caputo regarding same (.3)
09/17/20             DJ Lutes          Emails with Sidley team regarding August monthly fee                    .30
                                       statement status (.1); emails with M. Clemente regarding same
                                       (.1); review materials for same (.1)
09/17/20             J Hoffman         Correspondence with M. Clemente, Committee re: 10th                     .10
                                       monthly fee application
09/17/20             MA Clemente       Review fee application, related certification and emails with           .50
                                       Sidley team regarding same
09/18/20             DJ Lutes          Call with B. Guzina regarding monthly materials and deadlines           .90
                                       (.2); emails with S. Caputo regarding ledes materials, monthly
       Case 19-34054-sgj11 Doc 1283 Filed 10/23/20       Entered 10/23/20 19:16:26            Page 22 of 43
 SIDLEY AUSTIN LLP


 Invoice Number: 40061913
 Official Committee of Unsecured

 Restructuring

Date                 Name              Narrative                                                              Hours
                                       materials, tasks and deadlines (.3); prepare electronic materials
                                       for Sidley team regarding same (.4)
09/19/20             J Hoffman         Finalize and file monthly fee statement                                  .20
09/21/20             DJ Lutes          Emails with S. Caputo regarding monthly fee application                  .40
                                       materials and tasks (.3); assess interim fee application tasks (.1)
09/22/20             DJ Lutes          Prepare interim fee application spreadsheet and 3rd interim fee         1.80
                                       application materials for same
09/24/20             DJ Lutes          Prepare 3rd interim fee application, exhibits, proposed order           2.10
                                       and declaration (1.7); call with J. Hoffman regarding order (.1);
                                       research electronic files for deadlines and status (.3)
09/25/20             DJ Lutes          Prepare 3rd interim fee application materials                            .40
09/29/20             DJ Lutes          Prepare monthly fee application and exhibits (1.0); prepare             1.90
                                       interim fee application materials including review of tasks and
                                       deadlines (.8); emails with S. Caputo regarding same (.1)
09/30/20             DJ Lutes          Prepare monthly fee application and exhibits including bio              3.60
                                       research and reconciliation (2.9); prepare interim fee
                                       application materials including review of tasks and deadlines
                                       (.4); call and emails with S. Caputo regarding same (.3)
                                                                                          Task Subtotal       36.10
                                       14 Litigation
09/01/20             CM Rognes         Research re: prior complaints and transcripts                            .30
09/01/20             PP Reid           Participate in UCC call regarding suspicious transactions and            .50
                                       liquidation trustee options
09/01/20             DM Twomey         Conference call with UCC/advisors regarding mediation, case              .60
                                       issues (.50); emails with mediators, UCC regarding mediation
                                       (.10)
09/01/20             MA Clemente       Analysis of CLOH strategy and timing (1.1); prepare for next            1.70
                                       mediation session (.6)
09/01/20             EA Bromagen       Emails with Latham and Sidley team re unredacted documents               .50
                                       (.3); emails with UCC re mediation sessions (.2)
09/02/20             TM Grayeb         CourtCall invoice review and processing.                                 .10
09/02/20             CM Rognes         Summarize status of ESI protocols (0.3); research re: prior             1.70
                                       complaints and transcripts (0.5); correspond with P.
                                       Montgomery and P. Foley re: ESI status (0.7); correspond with
                                       CLO Holdco re: search terms (0.1); draft correspondence re:
                                       third party neutral (0.1)
09/02/20             PH Montgomery     Call with C. Rognes and P. Foley regarding e-discovery issues            .70
09/02/20             D Griffith        Perform docket research in multiple precedent cases for C.              1.30
       Case 19-34054-sgj11 Doc 1283 Filed 10/23/20      Entered 10/23/20 19:16:26            Page 23 of 43
 SIDLEY AUSTIN LLP


 Invoice Number: 40061913
 Official Committee of Unsecured

 Restructuring

Date                 Name              Narrative                                                             Hours
                                       Rognes
09/02/20             PG Foley          Call with P. Montgomery and C. Rognes regarding ESI status             1.80
                                       (.7); prepare related correspondence to Sidley team regarding
                                       same (.3); analyze materials and issues for same (.8)
09/02/20             MA Clemente       Address emails re: third party neutral (.3); follow up on issues       1.20
                                       raised by Acis regarding Dondero claims (.9)
09/02/20             EA Bromagen       Emails with FTI and K. Posin re diligence materials received           1.40
                                       from the Debtor (.2); emails with C. Rognes re files from prior
                                       Highland litigation and review of same (1.1) ; email to
                                       Committee re mediation scheduling (.1)
09/03/20             CM Rognes         Revise ESI protocol (0.9); revise CLO Holdco search terms              1.20
                                       (0.2); review transcript re: insolvency (0.1)
09/03/20             PH Montgomery     Communications with J. Morris regarding privilege terms (.2);          1.70
                                       communications with T. Stratford regarding document review
                                       (.2); review and revise draft ESI protocol (.7); communications
                                       with M. Clemente regarding mediation (.1); communications
                                       with J. Kane regarding search terms (.5)
09/03/20             D Griffith        Ascertained the availability of the requested case filing for C.       1.50
                                       Rognes
09/03/20             PG Foley          Correspondence regarding draft ESI protocol                             .20
09/03/20             MA Clemente       Call with FTI re: AUM, fees and related issues (.9); review FTI        3.60
                                       materials on AUM, fees and related issues (.3); participate in
                                       mediation session (.5); prepare for mediation session (.5);
                                       emails with P. Montgomery re: discovery (.3); analysis of
                                       Dondero claims (1.1)
09/03/20             EA Bromagen       Emails to C. Rognes re filings from prior Highland related             1.60
                                       litigation (.2); review of same (1.4)
09/03/20             EA Bromagen       Prepare for and attend mediation session (.6); review and revise       2.00
                                       draft objection to exclusivity and emails with Sidley team and
                                       Committee re same (.8); emails with M. Clemente re claims
                                       objections and related issues (.6)
09/04/20             CM Rognes         Draft agenda re: ESI status call (0.3); confer with P.                 1.30
                                       Montgomery and Debtor's counsel re: status of ESI discovery
                                       and privilege terms (0.3); correspond with various objectors re:
                                       ESI protocol (0.5); revise ESI protocol (0.1); correspond with
                                       P. Montgomery re: ESI protocol (0.1)
09/04/20             J Hoffman         Review, revise objection to exclusivity (0.1); finalize and file        .30
                                       objection (0.2)
09/04/20             DM Twomey         Phone conference with M. Clemente regarding mediation                   .60
                                       update, related strategy and next steps
       Case 19-34054-sgj11 Doc 1283 Filed 10/23/20      Entered 10/23/20 19:16:26           Page 24 of 43
 SIDLEY AUSTIN LLP


 Invoice Number: 40061913
 Official Committee of Unsecured

 Restructuring

Date                 Name              Narrative                                                            Hours
09/04/20             PH Montgomery     Call with J. Morris, C. Rognes and P. Foley regarding ESI              .50
                                       protocol (.3); call with C. Rognes regarding same (.2)
09/04/20             PG Foley          Correspondence with Sidley team regarding discovery issues             .40
                                       and related search terms
09/04/20             MA Clemente       Call with the mediators (.5); analysis of mediation proposal and      1.80
                                       strategy with D. Twomey (.6); review FTI revised litigation
                                       analysis (0.7)
09/04/20             EA Bromagen       Finalize objection and emails with J. Hoffman re filing of same        .80
                                       (.3); review prior Debtor related litigation filings and email to
                                       M. Clemente re same (.5)
09/08/20             CM Rognes         Revise objector search terms                                           .30
09/08/20             PP Reid           Emails and telephone conferences with Sidley team regarding            .50
                                       potential neutral
09/08/20             PH Montgomery     Call with J. Morris re ediscovery issues (.1); communications          .50
                                       with the committee regarding third party neutral (.1);
                                       communications with J. Morris regarding ediscovery issues
                                       (.1); communications with objectors regarding revisions to
                                       protocol (.2)
09/08/20             MA Clemente       Address discovery related issues (.4); analysis of CLOH status         .90
                                       and strategy (.5)
09/09/20             CM Rognes         Revise ESI protocol (0.6); correspond with Meta-E and P.              1.60
                                       Montgomery re: discovery costs (0.4); correspond with
                                       objector counsel, P. Montgomery, and P. Foley re: ESI protocol
                                       (0.2); correspond with P. Montgomery re: ESI protocol (0.1);
                                       review privilege log categories (0.3)
09/09/20             PP Reid           Participate in professional call regarding mediation plan,             .90
                                       liquidation trustee (.5); emails with team regarding hearing and
                                       review materials for same (.4)
09/09/20             DM Twomey         Analysis regarding status update, claims and mediation issues          .60
09/09/20             PH Montgomery     Call with FTI regarding status and workflow (.5); call                1.80
                                       regarding discovery costs with Meta-E (.4); call with objectors
                                       regarding discovery issues (.2); correspond with C. Rognes
                                       regarding protocol (.1); correspond with P. Foley and C.
                                       Rognes regarding discovery terms regarding CLO Holdco (.2);
                                       communications with B. Clark and J. Kane regarding same
                                       (.1); communications with M. Clemente regarding document
                                       review protocol (.1); communications with P. Foley and C.
                                       Rognes regarding privilege log fields for communications with
                                       objectors (0.2)
09/09/20             MA Clemente       Address email from P. Montgomery re: discovery (.2); address           .50
                                       issues for further mediation session (.3)
       Case 19-34054-sgj11 Doc 1283 Filed 10/23/20      Entered 10/23/20 19:16:26            Page 25 of 43
 SIDLEY AUSTIN LLP


 Invoice Number: 40061913
 Official Committee of Unsecured

 Restructuring

Date                 Name              Narrative                                                             Hours
09/09/20             PG Foley          Attend UCC professionals call (.5); correspondence with                1.40
                                       Sidley team regarding discovery, search terms (.5); review
                                       discovery materials regarding same (.4)
09/10/20             CM Rognes         Review, summarize production from CLO Holdco                            .90
09/10/20             PH Montgomery     Attend omnibus hearing regarding various topics (1.5); call            1.70
                                       with M. Clemente regarding same (.2)
09/10/20             J Hoffman         Attend hearing in part                                                  .30
09/10/20             MA Clemente       Participate in hearing (1.5); prepare for hearing (1.3); email         2.90
                                       from mediators re: mediation (.1)
09/10/20             PG Foley          Correspondence with team regarding productions, other                  1.40
                                       discovery issues including review of materials regarding same
09/10/20             EA Bromagen       Attend and participate at hearing                                      1.50
09/11/20             PH Montgomery     Communications with P. Foley regarding CLO Holdco                       .50
                                       documents and related issues (.1); communications with P.
                                       McVoy regarding document review protocol application (.1);
                                       call with CLO Holdco regarding search terms and related
                                       issues (.3)
09/11/20             MA Clemente       Call with CLOH re: discovery (.4); email with P. Montgomery            1.50
                                       re: litigation (.2); analysis of strategy for further mediation
                                       session (.9)
09/11/20             PG Foley          Call with counsel for CLO Holdco regarding discovery (.4);             1.40
                                       related correspondence with counsel and Sidley team regarding
                                       same (.5); analyze discovery issues regarding the same (.5)
09/12/20             MA Clemente       Prepare for session with mediator                                      1.00
09/13/20             A Russell         Telephone conference with Sidley and JPM teams re allocation           1.30
                                       dispute evidentiary issues including related post-call
                                       correspondence.
09/13/20             MA Clemente       Prepare for call with mediators                                         .50
09/14/20             PH Montgomery     Call with FTI regarding status and work flows                          1.00
09/14/20             MA Clemente       Call with the mediators (1.0); prepare for mediator call (.5)          1.50
09/14/20             PH Montgomery     Review and revise memos including communications with C.               4.60
                                       Rognes regarding same
09/14/20             PP Reid           Participate in update and mediation prep call with FTI (in part)        .50
09/14/20             PH Montgomery     Communications with C. Rognes and E. Cheng regarding CLO                .90
                                       Holdco discovery issues (.2); communications with B. Clark
                                       regarding same (.2); communications with C. Rognes regarding
                                       discovery protocol (.1); communications with J. Wright
                                       regarding same (.2); communications with P. McVoy regarding
       Case 19-34054-sgj11 Doc 1283 Filed 10/23/20          Entered 10/23/20 19:16:26       Page 26 of 43
 SIDLEY AUSTIN LLP


 Invoice Number: 40061913
 Official Committee of Unsecured

 Restructuring

Date                 Name              Narrative                                                            Hours
                                       privilege log (.2)
09/14/20             CM Rognes         Attend weekly professionals call with Sidley and FTI (in part)         .90
09/14/20             PG Foley          UCC professionals call, related correspondence re discovery           1.50
09/15/20             PP Reid           Participate in portion of mediation sessions (2.1); participate       2.60
                                       (in part) in UCC mediation room regarding Dondero proposal
                                       (.3); call with P. Montgomery regarding settlement (.2)
09/15/20             PH Montgomery     Attend mediation proceedings (3.5); communications with J.            4.40
                                       Morris regarding privilege issues (.2); communications with P.
                                       McVoy regarding ediscovery protocol (.3); communications
                                       with B. Clark regarding CLO Holdco data (.2); call with P.
                                       Reid regarding settlement issues (.2)
09/15/20             MA Clemente       Participate in mediations session with the mediators (1.5);           6.30
                                       discussion with mediators (.5); mediation discussion with
                                       mediators (.7); prepare for mediation (1.5); further discussion
                                       with the mediators and committee (.5); follow on discussion
                                       with mediators (.5); analysis of strategy based on mediation
                                       (.5); correspond with D. Twomey regarding same (.3);
                                       correspond with A. O'Neill regarding same (.3)
09/15/20             CM Rognes         Review disputed and undisputed privilege terms                         .40
09/15/20             DM Twomey         Review emails regarding mediation (.10); correspond with M.            .40
                                       Clemente regarding mediation update, plan issues, next steps
                                       (.30)
09/15/20             EA Bromagen       Prepare for and attend multiple mediation sessions                    5.10
09/16/20             CM Rognes         Review shared services agreements                                      .10
09/16/20             PH Montgomery     Call with FTI and Sidley regarding workstreams (.5);                  2.30
                                       communications with P. McVoy, J. Morris and J. Kane
                                       regarding discovery issues (.8); review shared service
                                       agreement and communications regarding same with Sidley
                                       team (.8); review Dondero offer and communications regarding
                                       same (.2)
09/16/20             PP Reid           Emails with Sidley team regarding share-services issues                .30
09/16/20             PG Foley          Attend UCC professionals call in part relating to workstreams          .40
09/16/20             PG Foley          Review of and revisions to fee application for privilege              3.60
09/16/20             MA Clemente       Emails with P. Montgomery re: CLO Holdco discovery                     .20
09/17/20             CM Rognes         Correspond with P. Montgomery and debtor counsel re: ESI              1.90
                                       status (0.4); review shared services agreements (0.1); review
                                       privilege terms (1.0); correspond with P. Montgomery re: ESI
                                       status (0.4)
09/17/20             PP Reid           Participate in status conference with J. Jernigan regarding            .40
       Case 19-34054-sgj11 Doc 1283 Filed 10/23/20      Entered 10/23/20 19:16:26           Page 27 of 43
 SIDLEY AUSTIN LLP


 Invoice Number: 40061913
 Official Committee of Unsecured

 Restructuring

Date                 Name              Narrative                                                            Hours
                                       exclusivity and objections
09/17/20             PG Foley          Call with P. McVoy regarding document processing (.3);                4.10
                                       review issues, related instruction and prepare materials for
                                       same (3.5); correspondence with Sidley team regarding same
                                       (.3)
09/17/20             PH Montgomery     Attend hearing (.4); call with C. Rognes and J. Morris                5.50
                                       regarding ESI (.4); call with C. Rognes regarding discovery
                                       issues (.4); call with P. Foley and P. McVoy regarding
                                       discovery issues (.3); correspond with P. Foley regarding
                                       discovery (.1); communications with J. Morris re e-discovery
                                       (.1); communications with J. Kane regarding extension (.1);
                                       review updated discovery term protocol including
                                       communications with J. Morris regarding same (3.7)
09/17/20             J Hoffman         Prepare for and attend hearing (0.3); correspondence with E.           .40
                                       Bromagen, C. Rognes re: procedure for expedited motion (0.1)
09/17/20             MA Clemente       Participate in hearing (.4); analysis of CLOH re: discovery and       1.20
                                       strategy (.8)
09/17/20             EA Bromagen       Attend hearing by phone (.4); correspond with M. Clemente              .90
                                       regarding same (.1); review CLOH discovery status (.4)
09/18/20             CM Rognes         Review privilege terms                                                 .40
09/18/20             PG Foley          Correspondence with Sidley team regarding discovery, data             2.60
                                       processing, and review access (1.5); review materials regarding
                                       same (1.1)
09/18/20             PH Montgomery     Review and revise directions for document processing (.3);            1.40
                                       correspondence with P. Foley regarding same (.3);
                                       communications with C. Rognes regarding review protocol
                                       (.2); communications with objectors regarding their data
                                       review (.4); communications with P. McVoy regarding
                                       document review (.1); communications with P. McVoy
                                       regarding review database (.1)
09/21/20             CM Rognes         Attend weekly professionals call with Sidley and FTI (0.8);           2.70
                                       correspond with P. Montgomery and Debtor counsel re: ESI
                                       status and privilege terms (0.4); research re: attorney client
                                       privilege (0.8); correspond with P. Montgomery re: privilege
                                       terms and ESI production (0.5); review relevant documents
                                       (0.2)
09/21/20             PH Montgomery     Review of documents related to HCLOF issues (7.5); call with          9.20
                                       FTI regarding work streams (.8); calls with C. Rognes
                                       regarding discovery issues (.5); call with C. Rognes and J.
                                       Morris regarding same (.4)
09/21/20             MA Clemente       Address CLOH timing issues (.3); emails from P. Montgomery            1.50
                                       re: discovery (.3); further analysis of Harborvest materials (.9)
       Case 19-34054-sgj11 Doc 1283 Filed 10/23/20       Entered 10/23/20 19:16:26            Page 28 of 43
 SIDLEY AUSTIN LLP


 Invoice Number: 40061913
 Official Committee of Unsecured

 Restructuring

Date                 Name              Narrative                                                              Hours
09/21/20             PP Reid           Participate in professionals call with FTI (.8); emails with            1.00
                                       Sidley team regarding documents produced by Debtor (.2)
09/21/20             PG Foley          Attend UCC professionals call (in part) including review of              .60
                                       related FTI correspondence
09/22/20             CM Rognes         Review local rules re: deadline extensions (0.1); research re:          2.00
                                       extension of deadline (0.6); correspond with J. Hoffman re:
                                       motion to extend deadline (0.1); draft motion to extend
                                       deadline (1.1); correspond with FTI re: litigation theories (0.1)
09/22/20             PH Montgomery     Attend Board call (.5); communications with J. Kane regarding           3.60
                                       extension of deadline (.2); communications with J. Morris
                                       regarding discovery issues (.1); correspondence with P. Foley
                                       and C. Rognes regarding motion to extend (.1);
                                       communications with M. Clemente, E. Bromagen, P. Foley and
                                       C. Rognes regarding document review (.4); review of
                                       documents related to HCLOF/Harbourvest (2.3)
09/22/20             J Hoffman         Research precedent for 9006 extension motion (0.2);                      .30
                                       correspondence with C Rognes re: same (0.1)
09/22/20             MA Clemente       Call to the mediators (.1); call with the mediators (.4); analysis      1.20
                                       of potential responses to proposal (.7)
09/22/20             PG Foley          Review materials and correspondence with Sidley team                     .40
                                       regarding investigation of potential CLO Holdco claims,
                                       related extension of time
09/23/20             CM Rognes         Draft motion for extension (1.8); review document production            2.20
                                       (0.1); research re: privilege (0.3)
09/23/20             PH Montgomery     Call with FTI regarding issues for discussion with UCC (.5);            3.30
                                       communications with P. Reid re Harbourvest claim (.1);
                                       communications with P. Reid and P. Foley regarding shared
                                       services (.1); communications with P. McVoy regarding
                                       document review (.1); communications with P. Foley and C.
                                       Rognes regarding objector issues (.1); communications with J.
                                       Kane regarding extension (.1); communications with M.
                                       Clemente and E. Bromagen regarding same (.1); review of
                                       documents related to proofs of claim and analysis (2.0); review
                                       of transcript and correspondence regarding same (.2)
09/23/20             PP Reid           Review Harbourvest claim (.9); emails with Sidley team                  1.60
                                       regarding same (.2); participate in professionals' call (.5)
09/23/20             PG Foley          Attend UCC professionals call (.5); production review and               3.10
                                       research regarding potential Harbourvest claims; related
                                       correspondence (2.6)
09/24/20             CM Rognes         Review, revise ESI protocol (0.4); draft motion for extension           1.40
                                       (0.5); review hit counts re: privilege terms (0.3); correspond
                                       with P. Montgomery and P. Foley re: hit counts (0.2)
       Case 19-34054-sgj11 Doc 1283 Filed 10/23/20      Entered 10/23/20 19:16:26           Page 29 of 43
 SIDLEY AUSTIN LLP


 Invoice Number: 40061913
 Official Committee of Unsecured

 Restructuring

Date                 Name              Narrative                                                            Hours
09/24/20             PP Reid           Review Harbourvest documents                                           .60
09/24/20             PH Montgomery     Communications with C. Rognes regarding search term                    .60
                                       revisions (.4); communications with A. Magazine (Meta-E)
                                       regarding same (.2)
09/24/20             PG Foley          Production review and research regarding potential                    2.10
                                       HarbourVest claims, related correspondence
09/25/20             CM Rognes         Revise motion for extension (0.1); correspond with P. Foley            .20
                                       and P. Montgomery re: motion for extension (0.1)
09/25/20             PP Reid           Review Harbourvest materials (.6); emails with P. Foley and P.        1.00
                                       Montgomery regarding same (.2); emails with Sidley team
                                       regarding CLOH claims (.2)
09/25/20             PH Montgomery     Communications with C. Homsher and L. Chowdhury                        .10
                                       regarding judicial research and related issues
09/25/20             PH Montgomery     Communications with P. Foley and P. Reid regarding                     .50
                                       HarbourVest claims (.2); communications with M. Clemente
                                       regarding CLO Holdco extension (.3)
09/25/20             PG Foley          Production review and research regarding potential                    6.20
                                       HarbourVest claims, related correspondence (5.4); emails with
                                       P. Reid and P. Montgomery regarding same (.2);
                                       correspondence regarding investigation of potential CLO
                                       Holdco claims, draft motion for extension of time (.6)
09/25/20             MA Clemente       Address CLOH issues                                                    .30
09/26/20             PH Montgomery     Communications with P. Foley, M. Clemente, C. Rognes and               .40
                                       P. Reid regarding extensions and other issues
09/28/20             NP Cade           Prepare chart distinguishing outside law firms and vendors for        3.20
                                       ediscovery vendor (3.1); correspond with C. Rognes regarding
                                       same (.1)
09/28/20             CM Rognes         Attend weekly professional call with Sidley and FTI (in part)         1.90
                                       (0.3); review privilege terms (1.1); correspond with Meta-E
                                       and P. Montgomery re: search terms (0.3); correspond with P.
                                       Montgomery re: search terms (0.1); correspond with N. Cade
                                       regarding same (0.1)
09/28/20             PP Reid           Review research on HarbourVest (.4); participate in call with         1.80
                                       FTI (.8); emails with P. Foley and Sidley team regarding
                                       research of HarbourVest claims (.6)
09/28/20             PH Montgomery     Call with FTI regarding status of workflows (.8); call with           5.20
                                       Meta-E regarding search protocol (.3); call with C. Rognes re
                                       same (.1); draft protocol work flow for use by Meta-E (.5);
                                       communications with Meta-E regarding protocol (.1);
                                       communications with J. Kane regarding extensions (.1);
                                       communications with J. Morris regarding document production
       Case 19-34054-sgj11 Doc 1283 Filed 10/23/20      Entered 10/23/20 19:16:26          Page 30 of 43
 SIDLEY AUSTIN LLP


 Invoice Number: 40061913
 Official Committee of Unsecured

 Restructuring

Date                 Name              Narrative                                                           Hours
                                       (.2); review of produced documents related to HCLOF (3.1)
09/28/20             PG Foley          Participate in UCC professionals call (.8); related                  3.30
                                       correspondence with professionals regarding same (.1); prepare
                                       talking points regarding potential HarbourVest claims (.9);
                                       research for same (.9); correspondence with P. Reid and Sidley
                                       team regarding same (.6)
09/28/20             MA Clemente       Prepare strategy for response to mediator                            1.10
09/29/20             PP Reid           Review research on HarbourVest (.8); emails regarding same           1.00
                                       (.2)
09/29/20             PG Foley          Review of production materials, research regarding                   2.20
                                       HarbourVest claims and related talking points (1.7); revisions
                                       to talking points (.5)
09/29/20             PH Montgomery     Review of HCLOF documents                                            3.20
09/30/20             PP Reid           Review and revise research on HarbourVest (1.2); emails with         2.00
                                       Sidley team regarding same (.3); review and revise motion for
                                       extension on Holdco claims (.2); correspond with P. Foley and
                                       Sidley team regarding same (.3)
09/30/20             PG Foley          Revisions to motion for CLO Holdco deadline extension,               2.40
                                       ancillary documents (1.8); related internal correspondence for
                                       same (.6)
09/30/20             CM Rognes         Review search terms (0.1); draft motion for extension (1.2);         2.30
                                       draft motion for expedited hearing (0.9); correspond with P.
                                       Montgomery re: motion for extension (0.1)
09/30/20             PH Montgomery     Correspond with P. Foley regarding claim research (.1); calls        4.70
                                       with prospective trustee candidates (1.5); correspond with M.
                                       Clemente regarding extension issues (.3); correspond with P.
                                       Reid re same (.2); correspond with C. Rognes regarding same
                                       (.1); communications with J. Kane, J. Morris C. Rognes, meta-
                                       E, P. Foley regarding discovery issues (1.3); review and revise
                                       motion for extension and motion to expedite (1.2)
09/30/20             MA Clemente       Email with P. Montgomery re: CLOH (.1); call with P.                  .40
                                       Montgomery re: discovery (.3)
                                                                                        Task Subtotal     189.80
                                       15 Plan and Disclosure Statement
09/01/20             A Russell         Correspond with A. O'Neill re claimant trust agreement.               .20
09/01/20             AF O'Neill        Communications with M. Clemente regarding next steps with            4.40
                                       Trust agreement (.2); and with committee members about
                                       potential trust candidates (.2); draft questions to Alyssa
                                       regarding litigation trust and consider need for same and timing
                                       issues (.5); comment on claimant trust agreement (3.5)
       Case 19-34054-sgj11 Doc 1283 Filed 10/23/20      Entered 10/23/20 19:16:26            Page 31 of 43
 SIDLEY AUSTIN LLP


 Invoice Number: 40061913
 Official Committee of Unsecured

 Restructuring

Date                 Name              Narrative                                                             Hours
09/01/20             MA Clemente       Email with D. Twomey re: exclusivity objection (.1);                   1.30
                                       preliminary review of creditor trust agreement draft (.5);
                                       analysis of duties of trustee and oversight board (.7)
09/01/20             EA Bromagen       Review and revise draft objection to exclusivity extension and         1.50
                                       emails with team re same
09/01/20             DM Twomey         Review and provide comments to draft exclusivity objection             1.00
                                       (.80); emails with E. Bromagen, M. Clemente regarding same
                                       (.20).
09/02/20             A Russell         Review, analyze comments re trust agreement.                            .30
09/02/20             AF O'Neill        Analyze trust agreement and related matters (1.3); continue to         3.50
                                       prepare mark-up of same (1.8); communications with team
                                       regarding same (.4)
09/02/20             DM Twomey         Emails with M. Clemente, E. Bromagen regarding exclusivity              .30
                                       objection (.20); emails regarding mediation update (.10)
09/02/20             MA Clemente       Review initial AFO comments to trust agreement (.4); analysis           .70
                                       of timing and mediation issues (.3)
09/02/20             EA Bromagen       Review and email to Committee draft of objection to                     .30
                                       exclusivity
09/03/20             DM Twomey         Review revised exclusivity objection (.20); emails with M.              .40
                                       Clemente, E. Bromagen regarding same, related comments
                                       (.20)
09/03/20             A Russell         Review Committee objection to exclusivity and                           .30
                                       correspondence re same.
09/03/20             AF O'Neill        Communications with Sidley team regarding next steps on plan            .30
                                       issues
09/03/20             MA Clemente       Prepare exclusivity objection (1.1); email with D. Twomey and          1.40
                                       E. Bromagen re: exclusivity objection (.3)
09/04/20             AF O'Neill        Multiple communications with Sidley team regarding: next               2.80
                                       steps and prepare for call on claimant trust and plan issues
                                       (1.0); call with team regarding same (1.0); multiple follow-up
                                       tasks regarding exclusivity and review revised and final papers
                                       (.8)
09/04/20             A Russell         Telephone conference with Sidley team re open plan issues and          1.20
                                       strategy re same (1.0); correspond with Sidley team regarding
                                       same (.2)
09/04/20             MA Clemente       Call with Sidley team re: plan issues (1.0); analysis of timing        2.10
                                       and exclusivity and voting (1.1)
09/04/20             EA Bromagen       Research Plan issues                                                   2.20
09/04/20             EA Bromagen       Call with M. Clemente, A. Russell and A. O'Neill re various            1.00
       Case 19-34054-sgj11 Doc 1283 Filed 10/23/20      Entered 10/23/20 19:16:26            Page 32 of 43
 SIDLEY AUSTIN LLP


 Invoice Number: 40061913
 Official Committee of Unsecured

 Restructuring

Date                 Name              Narrative                                                             Hours
                                       workstreams
09/08/20             AF O'Neill        Analyze mediation progress and game plan regarding same                2.10
                                       (.5); communications with team regarding trust agreement (.2);
                                       multiple communications regarding trust documents and reorg.
                                       Debtor constituent documents and timing issues regarding
                                       same (.4); review M. Clemente analysis regarding: post-
                                       petition interest and analysis regarding same, consider E.
                                       Bromagen memo regarding same (.8); respond to A. Russell
                                       regarding trust agreement questions (.2)
09/08/20             A Russell         Research re plan issue (.7); correspond with Sidley team re            4.10
                                       same (.3); draft, revise claimant trust agreement (1.8); review,
                                       analyze comments re same (1.3).
09/08/20             MA Clemente       Email to Sidley team re: plan issues (.3); review org documents        3.40
                                       for reorganized debtor (.4); analysis of open plan issues
                                       including structure and amount for convenience class (1.3);
                                       work on potential resolution structures (.9); assess potential
                                       candidates for board and other roles (.5)
09/08/20             EA Bromagen       Research plan related issue and draft summary for Sidley team          3.10
09/09/20             AF O'Neill        Review communications with FTI regarding claims analysis               1.70
                                       and mediation issues and consider same (.3); correspond with
                                       M. Clemente regarding claims settlement/committee issues and
                                       consider same (.4); multiple communications with team
                                       regarding trust issues and reorganized debtor documents and
                                       next steps (.3); analyze same and exclusivity extension and
                                       mediation issues (.7)
09/09/20             A Russell         Revise claimant trust agreement (2.6); review, analyze                 3.30
                                       comments and correspondence re same (.7).
09/09/20             MA Clemente       Call with J. Pomerantz re: plan and exclusivity (.4); emails           1.20
                                       with A. Russell re: org documents (.3); review revised draft of
                                       claimant trust agreement (.5)
09/09/20             EA Bromagen       Emails with Sidley team re plan documents                               .30
09/10/20             A Russell         Correspond with Sidley team re comments to trust agreement              .90
                                       (.4); correspond with same re updates re exclusivity, summary
                                       of hearing re same (.5).
09/10/20             AF O'Neill        Review revised trust agreement including multiple internal             2.00
                                       communications regarding same (1.3); review M. Clemente
                                       comments on same and consider issues (.4); prepare for call on
                                       same (0.3)Review revised trust agreement including multiple
                                       internal communications regarding same (1.3); review M.
                                       Clemente comments on same and consider issues (.4); prepare
                                       for call on same (0.3)
09/10/20             MA Clemente       Address plan issues for mediation (.7); emails with A. Russell         2.40
       Case 19-34054-sgj11 Doc 1283 Filed 10/23/20      Entered 10/23/20 19:16:26            Page 33 of 43
 SIDLEY AUSTIN LLP


 Invoice Number: 40061913
 Official Committee of Unsecured

 Restructuring

Date                 Name              Narrative                                                             Hours
                                       re: plan documents (.3); email to internal team re: plan issues
                                       and process forward (.3); review revised trust agreement (.4);
                                       analysis of transferability issues (.7)
09/10/20             EA Bromagen       Emails with Sidley team re plan documents and issues (.3);             2.10
                                       analysis of plan issues (1.8)
09/11/20             A Russell         Telephone conference with Sidley team re trust agreement               3.40
                                       (1.0); revise same and circulate to Committee (1.1); telephone
                                       conference with G. Demo and E. Bromagen re open plan issues
                                       (.5); prepare for and follow up re same (.3); revise plan issues
                                       list for mediation (.5).
09/11/20             AF O'Neill        Review plan comments, issues and analysis regarding same               1.00
09/11/20             SM Saddleton      Review agreements of new GP entities                                   1.00
09/11/20             MA Clemente       Call with E. Bromagen and A. Russell re: plan issues (1.0);            4.00
                                       review revised creditor trust agreement (.5); call with J.
                                       Pomerantz re: plan issues (.5); call with E. Bromagen re: plan
                                       issues (.4); analysis of potential structure changes for
                                       convenience class (.6); analysis of releases, interest and other
                                       open plan issues (1.0)
09/11/20             EA Bromagen       Call with M. Clemente and A. Russell re plan issues and plan           5.10
                                       documents (1.0); emails with Sidley team re same (.3); discuss
                                       plan issues with G. Demo and A. Russell (.5); call with E.
                                       Cheng re interest issue (.4); call with M. Clemente re plan
                                       issues (.4); analysis of plan issues and research related to same
                                       (2.1); draft email summary of interest issue to M. Clemente (.4)
09/12/20             MA Clemente       Emails with E. Bromagen re: oversight board candidates (.3);           1.10
                                       review process for board appointment (.3); review provisions
                                       of creditor trust agreement (.5)
09/12/20             EA Bromagen       Organize proposed candidates for post effective date roles and         2.00
                                       emails with M. Clemente and FTI team re same (.5); review of
                                       interest plan issue research (1.3); emails with M. Clemente re
                                       same (.2)
09/13/20             AF O'Neill        Correspond with Sidley team regarding plan next steps and               .50
                                       consider same
09/14/20             A Russell         Correspond with Sidley team re plan issues to prepare for              3.10
                                       mediation (.8); review, analyze comments to trust agreement
                                       (.3); revise trust agreement (1.5); correspond with Sidley team
                                       re same (.2); review updates re mediation sessions re plan (.3).
09/14/20             MA Clemente       Assess open plan issues (.8); analysis of strategies/scenarios for     1.60
                                       interest on trust interests (.8)
09/14/20             M Abdul-Jabbar    Analyze litigation strategy regarding upcoming mediation, plan          .70
                                       issues and pending discovery requests for Hunter Mountain and
       Case 19-34054-sgj11 Doc 1283 Filed 10/23/20      Entered 10/23/20 19:16:26            Page 34 of 43
 SIDLEY AUSTIN LLP


 Invoice Number: 40061913
 Official Committee of Unsecured

 Restructuring

Date                 Name              Narrative                                                             Hours
                                       CLO Holdco
09/14/20             DM Twomey         Emails with FTI/Sidley teams regarding plan issues,                     .30
                                       distributable value and claims issues
09/14/20             AF O'Neill        Review plan update email and analysis regarding next steps             1.40
                                       (.4); review new language for trust agreement (.3); comment on
                                       same (.5); follow-up communications with Sidley team
                                       regarding same (0.2)
09/14/20             EA Bromagen       Review of updated FTI value analysis                                    .90
09/15/20             AF O'Neill        Analyze plan issues regarding claims objections and review             2.10
                                       pleadings regarding same (1.5); review issues on claims trust
                                       and correspond with A. Russell regarding same (.3);
                                       correspond with M. Clemente regarding mediation and next
                                       steps with same and related plan strategy (.3)
09/15/20             A Russell         Prepare for and participate in mediation sessions re plan (3.9);       4.40
                                       review, analyze J. Dondero plan proposal and follow up re
                                       same (.2); review creditor analyses re plan issues (.3).
09/16/20             AF O'Neill        Review further drafts of trust agreement and communications            1.80
                                       with A. Russell and provide suggestions regarding same (.7);
                                       review changes and final draft for distribution to debtors (.6);
                                       review proposals from mediation and communications with
                                       team regarding same (.3) and follow-up communications with
                                       team regarding next steps (.2)
09/16/20             DM Twomey         Emails with team regarding claimant trust agreement (.20);              .50
                                       review Dondero proposal (.10); emails with UCC/advisors
                                       regarding same (.20)
09/16/20             A Russell         Revise claimant trust agreement (1.8); correspond with Sidley,         2.20
                                       Committee, and Pachulski re same (.4).
09/16/20             MA Clemente       Call with J. Pomerantz re: plan issues (.3); review schedule for        .50
                                       hearings (.2)
09/16/20             EA Bromagen       Call with E. Cheng re plan proposal (.3); review and analyze           1.50
                                       same plan proposal (.9); draft summary email to M. Clemente
                                       re same (.3)
09/17/20             SM Saddleton      Review Claimant Trust Deed re Investment Advisers Act                  1.50
                                       issues (1.3); correspond with A. O'Neill regarding same (.2)
09/17/20             AF O'Neill        Meet with M. Clemente regarding mediation and next steps               1.40
                                       (.3); review communications with debtor on trust agreement
                                       and review same (.5); communications with S. Saddleton on
                                       same and suggestions on approach (.2); consider trustee
                                       dynamics and board approval mechanics (.4)
09/17/20             A Russell         Correspond with Pachulski and Sidley teams re claimant trust           1.00
                                       agreement issues and comments to same (.8); review, analyze
       Case 19-34054-sgj11 Doc 1283 Filed 10/23/20      Entered 10/23/20 19:16:26           Page 35 of 43
 SIDLEY AUSTIN LLP


 Invoice Number: 40061913
 Official Committee of Unsecured

 Restructuring

Date                 Name              Narrative                                                            Hours
                                       update re exclusivity hearing (.2).
09/17/20             MA Clemente       Analysis of 3018 and related insider issues                           1.00
09/17/20             EA Bromagen       Review and revise plan documents (1.5); emails with E. Cheng          1.90
                                       and S. Saddleton re claimant trust agreement issues (.4)
09/18/20             SM Saddleton      Analyze SEC registration issues re HCM (.9); call with C. Daly        2.00
                                       regarding same (.6); respond to questions from Sidley team
                                       regarding same (0.5)
09/18/20             AF O'Neill        Communications regarding trust issues and review S.                   2.30
                                       Saddleton analysis regarding same and consider approach/deal
                                       dynamics (.8); communications regarding plan and preliminary
                                       review of plan/disclosure statement (1.5)
09/18/20             A Russell         Correspond with Sidley and Pachulski teams re revised plan             .40
                                       (.1); correspond with Sidley team re questions re claimant trust
                                       agreement (.3).
09/18/20             C Daly            Call with S. Saddleton regarding proposed restructure and              .60
                                       implications for change of controls and assignment and consent
                                       of client advisory agreement.
09/18/20             MA Clemente       Review revised version of plan and DS (1.1); email with team          1.30
                                       re: plan review and related issues (.2)
09/18/20             MA Clemente       Address issues for oversight board                                     .50
09/18/20             EA Bromagen       Emails with S. Saddleton re plan issues                                .50
09/18/20             EA Bromagen       Organize packages for candidates of post effective date roles          .50
                                       including emails with M. Clemente re same
09/20/20             AF O'Neill        Review plan/disclosure statement issues and A. Russell's issues        .80
                                       list regarding same including analysis regarding same
09/20/20             MA Clemente       Review A. Russell comments to revised plan (.4); review drafts        1.00
                                       of revised plan and disclosure statement (.6)
09/20/20             EA Bromagen       Email with M. Clemente re candidates for post effective date           .10
                                       roles
09/21/20             AF O'Neill        Multiple communications regarding plan issues and Redeemer            1.40
                                       approach and consider impact on trust agreement (.6); assess to
                                       plan mark-up from A. Russell including communications with
                                       team regarding same and outcome (.8)
09/21/20             A Russell         Review, comment on exclusivity order (.2); correspond with            1.50
                                       Sidley and Pachulski teams re same (.1); review, comment on
                                       plan (.9); correspond with Sidley and Pachulski teams re same
                                       (.3).
09/21/20             DM Twomey         Emails with team regarding filed plan, related issues                  .30
09/21/20             MA Clemente       Review comments to plan (.5); communicate with various                3.30
       Case 19-34054-sgj11 Doc 1283 Filed 10/23/20       Entered 10/23/20 19:16:26            Page 36 of 43
 SIDLEY AUSTIN LLP


 Invoice Number: 40061913
 Official Committee of Unsecured

 Restructuring

Date                 Name              Narrative                                                              Hours
                                       candidates for creditor trust roles (1.0); call with E. Bromagen
                                       re: information for RFP (.3); detailed email to Sidley team re:
                                       various issues including convenience class, releases and other
                                       issues (.4); call with A. Carr re: trustee role (.4); analysis of
                                       transferability (.3); analysis of interest issue (.4)
09/21/20             EA Bromagen       Discuss RFP for post effective date roles with M. Clemente               .80
                                       (.3); review of plan issues and emails with Sidley team re same
                                       (.5)
09/22/20             A Russell         Review, analyze Debtor's filed plan (.6); correspond with               2.40
                                       Sidley team re same, open plan issues (.5); update plan issues
                                       list re same (.3); telephone conference with M. Clemente, M.
                                       Hankin and J. Bjork re plan issues and strategy (.6); correspond
                                       with Sidley and FTI teams re follow up from same (.4)
09/22/20             DM Twomey         Emails with M. Clemente, A. Russell regarding plan issue                 .40
                                       (.10); call with M. Clemente regarding same (.30)
09/22/20             AF O'Neill        Review filed Plan and DS and changes to same (.9); analyze              2.60
                                       issues for DS approval/confirmation (.6); call with
                                       Debtors/board (.5); follow-up communications with Sidley
                                       team regarding same (.2); review convenience claim
                                       issues/analysis regarding voting issues and releases including
                                       analysis of same (.4)
09/22/20             MA Clemente       Revise RFP and email with E. Bromagen re: same (.4); address            2.10
                                       emails from potential candidates (.4); assess modifications to
                                       convenience class structure (.6); calls with various candidates
                                       for plan positions (.7)
09/22/20             EA Bromagen       Revise RFPs and compile packages for delivery to candidates             1.80
                                       (1.1); emails with M Clemente re revisions to same (.2);
                                       revisions to RFPs and document packages (.5)
09/23/20             A Russell         Correspond with Sidley and FTI teams re plan related issues              .90
                                       and diligence, scheduling for RFP process.
09/23/20             AF O'Neill        Attend call with FTI regarding claims and other issues for              1.10
                                       committee call (.5); multiple follow-up communications with
                                       team regarding plan issues, claims and approach on DS
                                       objections and analysis regarding same (.6)
09/23/20             DM Twomey         Emails with Sidley/FTI regarding convenience class, related              .20
                                       information
09/23/20             MA Clemente       Call with candidate for potential role (.2); call with potential        3.10
                                       candidate for litigation trustee (.5); analysis of convenience
                                       class treatment (.9); various emails with candidates for trust
                                       roles (.7); analysis of potential release structures (.8)
09/23/20             EA Bromagen       Review of research on plan interest issue                               2.10
       Case 19-34054-sgj11 Doc 1283 Filed 10/23/20       Entered 10/23/20 19:16:26            Page 37 of 43
 SIDLEY AUSTIN LLP


 Invoice Number: 40061913
 Official Committee of Unsecured

 Restructuring

Date                 Name              Narrative                                                              Hours
09/24/20             A Russell         Correspond with Sidley and Pachulski teams re plan                       .50
                                       supplement documents.
09/24/20             AF O'Neill        Communications with Sidley team and FTI relating to Debtor               .50
                                       sale motion and review underlying materials regarding same
09/24/20             MA Clemente       Call with potential trustee (.5); call with potential oversight         2.50
                                       board and trustee candidate (.5); emails with potential
                                       candidates (.6); analysis of plan confirmation issues (.9)
09/24/20             EA Bromagen       Discuss various plan issues with G. Demo (.5); emails with M.           2.30
                                       Clemente re same (.4); review research on same issues (1.4).
09/25/20             A Russell         Analysis of open plan issues including correspondence with M.           1.00
                                       Clement for same (.7); correspond with E. Bromagen re
                                       research re plan issues (.3).
09/25/20             AF O'Neill        Communications with the committee regarding Trust                       1.70
                                       agreement including review of Latham comments to same and
                                       consider mechanical issues on trust interest
                                       distributions/analysis regarding approach for same (1.0);
                                       review M. Clemente outline of open issues and consider
                                       approach on 3018 and related Plan timing and objections (.4);
                                       communications with Sidley team regarding causes of action
                                       and review E. Bromagen list of same (.3)
09/25/20             MA Clemente       Emails with E. Bromagen re: interviews (.4); analysis of                1.00
                                       confirmation issues (.6)
09/25/20             EA Bromagen       Analysis of plan issues including correspondence with M.                4.20
                                       Clemente regarding same (.5); emails with Sidley team re open
                                       plan issues (.2); draft retained causes of action supplement to
                                       plan and draft email to Sidley team re revisions to same (3.3);
                                       emails with M. Clemente re scheduling of candidate interviews
                                       (0.2)
09/27/20             EA Bromagen       Analyze claims and treatment under the Plan (3.9); emails with          4.20
                                       E. Cheng re same (.3)
09/28/20             AF O'Neill        Review communications regarding Plan/Trust issues, review               2.00
                                       work plan on DS/Plan pleadings and approach and analysis
                                       regarding same (.6); review multiple communications
                                       regarding debtor proposed settlement and analysis from FTI
                                       regarding same (.4); review communications from Sidley team
                                       regarding release issues and consider same (.2); review
                                       disclosure statement related pleadings from Debtors and
                                       consider same (.8)
09/28/20             A Russell         Review, analyze and correspond with Sidley team re plan                 1.10
                                       questions (.9); review DS motion (.2).
09/28/20             MA Clemente       Email with E. Bromagen re: RFPs (.1); review task list for plan         2.10
                                       issues (.5); address discussions with potential trustee
       Case 19-34054-sgj11 Doc 1283 Filed 10/23/20      Entered 10/23/20 19:16:26            Page 38 of 43
 SIDLEY AUSTIN LLP


 Invoice Number: 40061913
 Official Committee of Unsecured

 Restructuring

Date                 Name              Narrative                                                             Hours
                                       candidates (.3); review emails from E. Bromagen re; schedule
                                       (.3); analysis of convenience class structures (.9)
09/28/20             EA Bromagen       Review workplan for plan and disclosure statement issues (.3);         1.10
                                       draft schedule for meetings with candidates for post effectve
                                       date roles (.5); emails with M. Clemente and Committee re
                                       same (.3)
09/28/20             DM Twomey         Review emails with professionals re release proposal/structure          .30
                                       (.20); emails with team regarding workplan and review same
                                       (.10)
09/29/20             AF O'Neill        Review plan disclosure statement checklist and consider open            .90
                                       items (.2); communications regarding asset sale and waterfall
                                       (.2); review matters for Wednesday calls and Debtors' deck on
                                       sale transaction including analysis regarding same (.5)
09/29/20             A Russell         Correspond with Sidley team and review updates re: candidate            .40
                                       interviews.
09/29/20             MA Clemente       Call with oversight board candidate re: various issues (1.0);          1.50
                                       review and respond to emails from oversight board candidates
                                       (.5)
09/29/20             EA Bromagen       Schedule meetings with candidates and multiple emails with             2.40
                                       Committee and candidates re same (2.1); discuss oversight
                                       committee role with S. Saldana (.3)
09/30/20             AF O'Neill        Review work plan for calls (.2); call with Debtors regarding           1.10
                                       sale process and other case issues (.9)
09/30/20             A Russell         Telephone conferences with Sidley, FTI, Committee members              3.30
                                       and candidates re trustee and board positions (1.5); review,
                                       analyze materials re same (.3); correspond with Sidley team re
                                       questions re plan issues (.4); research re plan issues (1.1)
09/30/20             MA Clemente       Participate in trustee interviews (1.5); review materials in           2.00
                                       advance of trustee interviews (.5)
09/30/20             DM Twomey         Emails with team regarding plan questions                               .10
09/30/20             EA Bromagen       Emails with Sidley team re oversight committee issue (.3);             3.00
                                       review of research on plan issues (1.2); attend calls with
                                       candidates for post effective date roles (1.5)
                                                                                          Task Subtotal   170.90
                                       21 Tax
09/11/20             ST Advani         Review Trust Agreement                                                  .80
                                                                                          Task Subtotal        .80
       Case 19-34054-sgj11 Doc 1283 Filed 10/23/20      Entered 10/23/20 19:16:26            Page 39 of 43
 SIDLEY AUSTIN LLP


 Invoice Number: 40061913
 Official Committee of Unsecured

 Restructuring

Date                 Name              Narrative                                                             Hours
                                       24 Creditor Communications
09/03/20             MA Clemente       Call with P. Daugherty re: various issues                               .50
09/09/20             MA Clemente       Call with J. Terry re: various issues (.5); draft email to             1.00
                                       committee re: Acis, exclusivity and related issues (.4); email
                                       with P. McVoy re: questions (.1)
09/10/20             MA Clemente       Emails with LW re: trustee roles                                        .30
09/12/20             MA Clemente       Call with J. Bjork re: various issues                                   .40
09/14/20             MA Clemente       Call with J. Terry re: various issues                                   .50
09/16/20             MA Clemente       Call with J. Terry re: various issues                                   .50
09/17/20             MA Clemente       Call with P. Daugherty re: various issues                               .40
09/20/20             MA Clemente       Email with M. Hankin re: oversight board                                .10
09/21/20             MA Clemente       Call with M. Hankin re: various issues                                  .40
09/22/20             MA Clemente       Call with M. Hankin re: various issues (.2); call with M.              2.10
                                       Hankin re: various issues (.4); call with Hankin and Bjork re:
                                       various issues (.6); call with J. Terry re: various issues (.8);
                                       email from P. Daugherty re: settlements (0.1)
09/24/20             MA Clemente       Call with J. Terry re: various issues                                   .40
09/28/20             A Russell         Telephone conference with unsecured creditor re questions re            .20
                                       plan.
09/30/20             MA Clemente       Email from J. Terry re: trustees                                        .20
                                                                                          Task Subtotal       7.00
                                                                               Total Hours for all Tasks   510.10
Case 19-34054-sgj11 Doc 1283 Filed 10/23/20   Entered 10/23/20 19:16:26   Page 40 of 43




                                      Exhibit B

                                   Expense Detail
       Case 19-34054-sgj11 Doc 1283 Filed 10/23/20           Entered 10/23/20 19:16:26   Page 41 of 43
 SIDLEY AUSTIN LLP


 Invoice Number: 40061913
 Official Committee of Unsecured

 Restructuring


                                            EXPENSE DETAIL


Date                  Narrative                                                                     Amount
07/29/20              06/30/20-Telephone Charges Conference Call                                         $0.33
07/29/20              06/01/20-Telephone Charges Conference Call                                         12.17
09/09/20              08/10/20- Federal Express Corporation- TR #395673127786                            45.63
09/09/20              08/17/20-Westlaw research service                                              233.81
09/10/20              09/09/20-Duplicating Charges (Color) Time: 16:19:00                                 0.29
09/10/20              09/09/20-Duplicating Charges (Color) Time: 14:40:00                                 1.74
09/10/20              09/09/20-Duplicating Charges (Color) Time: 12:15:00                                 0.58
09/10/20              09/09/20-Duplicating Charges (Color) Time: 11:33:00                                 3.19
09/10/20              09/09/20-Duplicating Charges (Color) Time: 12:05:00                                 0.87
09/11/20              09/10/20-Duplicating Charges (Color) Time: 18:04:00                                 0.29
09/11/20              09/10/20-Duplicating Charges (Color) Time: 16:53:00                                 0.29
09/11/20              09/10/20-Duplicating Charges (Color) Time: 18:45:00                                 0.29
09/11/20              09/10/20-Duplicating Charges (Color) Time: 14:23:00                                 0.58
09/11/20              09/10/20-Duplicating Charges (Color) Time: 14:28:00                                 8.12
09/11/20              07/14/20-Telephone Charges Conference Call                                          0.12
09/11/20              07/14/20-Telephone Charges Conference Call                                          0.37
09/11/20              07/08/20-Telephone Charges Conference Call                                         42.79
09/11/20              07/09/20-Telephone Charges Conference Call                                          0.36
09/11/20              07/09/20-Telephone Charges Conference Call                                          0.42
09/11/20              07/15/20-Telephone Charges Conference Call                                         45.21
09/11/20              07/22/20-Telephone Charges Conference Call                                         46.74
09/11/20              07/27/20-Telephone Charges Conference Call                                          0.36
09/11/20              07/29/20-Telephone Charges Conference Call                                         44.99
09/11/20              07/06/20-Telephone Charges Conference Call                                          0.01
09/11/20              07/06/20-Telephone Charges Conference Call                                          0.43
09/11/20              07/07/20-Telephone Charges Conference Call                                          0.14
09/11/20              07/30/20-Telephone Charges Conference Call                                          0.38
09/12/20              09/11/20-Duplicating Charges (Color) Time: 8:57:00                                  1.16
       Case 19-34054-sgj11 Doc 1283 Filed 10/23/20             Entered 10/23/20 19:16:26   Page 42 of 43
 SIDLEY AUSTIN LLP


 Invoice Number: 40061913
 Official Committee of Unsecured

 Restructuring

Date                  Narrative                                                                       Amount
09/12/20              09/11/20-Duplicating Charges (Color) Time: 16:10:00                                   8.12
09/12/20              09/11/20-Duplicating Charges (Color) Time: 18:08:00                                   8.12
09/12/20              09/11/20-Duplicating Charges (Color) Time: 8:49:00                                    0.58
09/12/20              09/11/20-Duplicating Charges (Color) Time: 12:31:00                                   0.29
09/12/20              09/11/20-Duplicating Charges (Color) Time: 16:03:00                                   2.32
09/16/20              09/15/2020 - COURTCALL LLC - 972250920                                           100.00
09/17/20              09/16/20-Duplicating Charges (Color) Time: 15:58:00                                   1.45
09/17/20              09/16/20-Duplicating Charges (Color) Time: 17:46:00                                   3.19
09/17/20              09/16/20-Duplicating Charges (Color) Time: 18:06:00                                   1.74
09/17/20              09/16/20-Duplicating Charges (Color) Time: 10:48:00                                   0.29
09/17/20              09/16/20-Duplicating Charges (Color) Time: 15:41:00                                   0.29
09/17/20              09/16/20-Duplicating Charges (Color) Time: 15:12:00                                   0.29
09/17/20              09/16/20-Duplicating Charges (Color) Time: 8:55:00                                    0.29
09/17/20              09/16/20-Duplicating Charges (Color) Time: 10:48:00                                   1.74
09/17/20              09/16/20-Duplicating Charges (Color) Time: 10:48:00                                   0.29
09/17/20              09/16/20-Duplicating Charges (Color) Time: 10:51:00                                   0.29
09/17/20              09/16/20-Duplicating Charges (Color) Time: 9:47:00                                    0.29
09/17/20              09/16/20-Duplicating Charges (Color) Time: 9:34:00                                    1.45
09/18/20              09/17/20-Duplicating Charges (Color) Time: 14:56:00                                   0.87
09/18/20              09/17/20-Duplicating Charges (Color) Time: 11:18:00                                   1.16
09/18/20              09/17/20-Duplicating Charges (Color) Time: 11:19:00                                  19.43
09/18/20              09/17/20-Duplicating Charges (Color) Time: 11:18:00                                   2.90
09/18/20              09/17/20-Duplicating Charges (Color) Time: 11:18:00                                   1.16
09/18/20              09/17/20-Duplicating Charges (Color) Time: 11:19:00                                   2.03
09/18/20              09/17/20-Duplicating Charges (Color) Time: 11:25:00                                   0.87
09/18/20              09/17/20-Duplicating Charges (Color) Time: 8:59:00                                    3.48
09/18/20              09/17/20-Duplicating Charges (Color) Time: 14:54:00                                   2.61
09/18/20              09/17/20-Duplicating Charges (Color) Time: 14:54:00                                   0.29
09/18/20              Sep 13, 2020 - Juliana Hoffman - Transcript Fees - Transcript                    296.45
09/19/20              09/18/20-Duplicating Charges (Color) Time: 12:34:00                                   0.58
09/19/20              09/18/20-Duplicating Charges (Color) Time: 12:33:00                                   0.29
       Case 19-34054-sgj11 Doc 1283 Filed 10/23/20            Entered 10/23/20 19:16:26       Page 43 of 43
 SIDLEY AUSTIN LLP


 Invoice Number: 40061913
 Official Committee of Unsecured

 Restructuring

Date                  Narrative                                                                          Amount
09/19/20              09/18/20-Duplicating Charges (Color) Time: 13:09:00                                     13.05
09/22/20              09/21/20-Duplicating Charges (Color) Time: 10:55:00                                      2.90
09/23/20              E-Discovery Monthly Service Fee                                                     836.00
09/23/20              Electronic Data Hosting                                                             103.50
09/25/20              09/24/20-Duplicating Charges (Color) Time: 16:12:00                                      0.58
09/25/20              09/24/20-Duplicating Charges (Color) Time: 16:00:00                                      0.87
09/25/20              09/24/20-Duplicating Charges (Color) Time: 9:02:00                                       3.48
09/29/20              08/24/20-Telephone Charges Conference Call Customer: HMC6052 MATTHEW A                  11.04
                      CLEMENTE
09/29/20              09/08/20-Westlaw research service                                                   140.28
09/30/20              09/30/20-Duplicating Charges (Color) Time: 9:35:00                                       0.29
09/30/20              09/30/20-Duplicating Charges (Color) Time: 12:15:00                                      0.58
09/30/20              09/30/20-Duplicating Charges (Color) Time: 11:34:00                                      0.29
09/30/20              09/30/20-Duplicating Charges (Color) Time: 14:36:00                                     11.60
09/30/20              09/30/20-Duplicating Charges (Color) Time: 14:36:00                                      6.67
09/30/20              09/30/20-Duplicating Charges (Color) Time: 12:51:00                                      0.29
09/30/20              09/30/20-Duplicating Charges (Color) Time: 12:50:00                                      2.32
09/30/20              07/07/2020-Postage                                                                       1.60
09/30/20              09/27/2020 - ON TIME COURIERS INC - 316324                                              43.73
09/30/20              Sep 25, 2020 - Juliana Hoffman - Transcript Fees - Hearing Transcript                   70.85
                                                                                               Total    $2,204.73
